   3:19-cv-00871-SAL-TER            Date Filed 07/20/20       Entry Number 46        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Niquitta Legree,                         )             C/A No. 3:19-cv-00871-SAL-TER
                                         )
                             Plaintiff,  )
                                         )
v.                                       )
                                         )             OPINION & ORDER
Hammett Clinic, LLC d/b/a The Hammett )
Clinic; David Hammett; Avra Hammett;     )
Physician Services of South Carolina,    )
LLC d/b/a Physician Services USA         )
                                         )
                             Defendants. )
___________________________________ )

   This matter is before the court for review of the June 26, 2020 Report and Recommendation

of United States Magistrate Judge Thomas E. Rogers, III (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1)(A), (B) and Local Civil Rule 73.02(B)(2)(g) (D.S.C.). In the Report, the

Magistrate Judge recommends that this court grant Defendant Physician Services of South

Carolina, LLC d/b/a Physician Services USA’s motion to dismiss, ECF No. 40. Plaintiff Niquitta

Legree did not oppose the motion and did not file objections to the Report. Additionally, the time

for filing objections has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to



                                                  1
   3:19-cv-00871-SAL-TER          Date Filed 07/20/20      Entry Number 46       Page 2 of 2




accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Defendant Physician Services of South

Carolina, LLC d/b/a Physician Services USA’s motion to dismiss, ECF No. 40, is GRANTED,

and it is DISMISSED from the action WITH PREJUDICE.

   IT IS SO ORDERED.


                                                            /s/ Sherri A. Lydon
                                                            United States District Judge
July 20, 2020
Florence, South Carolina




                                                2
